internal_revenue_service number release date date date legend org name of organization department of the treasury exempt_organizations uil taxpayer_identification_number form tax_year s ended address address of org person to contact id number org address contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev date name of taxpayer org year period ended september 20xx tax identification_number explanation of items schedule number or exhibit legend org name of organization state name of state year xx issue whether org qualifies for exemption under sec_501 of the internal_revenue_code when it refuses to provide records and information needed to determine if sec_501 it qualifies for exemption under facts an audit of org was initiated for the tax_year ending september 20xx org is a recognized subordinate the parent who has been recognized an sec_501 organization since october 19xx org has filing_requirements for the form_990 and ez since 19xx has filed form sec_941 and 940-ez but has not filed a form_990 on november 20xx the existence and location of org was verified through internal and public sources on the org is listed as an active subordinate according to the internal_revenue_service and accurint the official address on november 20xx the initial contact letter letter informing org of the examination along with publication and information_document_request idr was mailed to the address of record idr was requested in order to confirm the organization’s compliance with the exemption requirements for which it was recognized no response to idr was received by the requested due_date of december 20xx on march 20xx org was contacted via telephone and a message was left of the answering a follow-up to the initial idr request was made via letter machine requesting a return call included in the package sent to parent was publication publication and idr idr idr was sent via united_states postal service's certified mail service on march 20xx was requested in order to confirm the organization's compliance with the exemption requirements for which it was recognized on march 20xx the certified mail return receipt was received by the internal revenue service's post-of-duty no response to idr was received by the requested due_date of march 20xx the return receipt was signed by officer of org on march 20xx on march 20xx letter was issued notifying the organization of a suspension of the examination process on october 20xx idr was sent to parent idr is a third request for the same information requested in idr no response to idr was received by the requested due_date of october 20xx on november 20xx follow-up letter along with publication publication and idr was mailed to org this communication was sent using united_states postal service's certified mail service idr is the fourth request for information from the organization page of department of treasury-internal revenue service form 886-a 886-a form rev jan name of taxpayer org explanation of items year period ended september 20xx tax identification_number schedule number or exhibit exhibit a provides copies of the internal_revenue_service correspondence requesting that org provide access to its financial books_and_records for the tax period ending september 20xx org failed to respond to the internal_revenue_service correspondence law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position form 886-a department of treasury-internal revenue service page of schedule number or exhibit form 886-a explanation of items rev date name of taxpayer org year period ended september 20xx tax identification_number taxpayer's position has not been provided government’s position org has failed to provide information to support the activities and operations of the organization for the year ended september 20xx org failed to establish that it is observing the conditions required for continuation of exempt status the organization was advised of the consequences of failing to provide information on several occasions as well as given an - adequate opportunity to provide the requested information as a result of the failure to provide information necessary to verify and substantiate compliance as an sec_501 recognized organization we have determined that org no longer qualifies as an exempt_private_foundation described in sec_501 we propose a revocation of your exempt status under sec_501 of the internal_revenue_code effective october 20xx conclusion itis the irs's position that org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the organization's exempt status is revoked effective october 20xx for all tax periods after september 20xx org is required to file form_1120 form 886-a department of treasury-internal revenue service page of
